Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 10/23/2018, wherein claims 1-8 are pending.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 10/23/2018; it is considered.
Claim Objection
4.	“Method” claims 6, and 8 should be directed to “the travel control method of claim 5”, and “the travel control method of claim 7”.
	Corrections are required.
Claim Rejections - 35 USC § 112
5.	Claim 6 already requires that “the steering wheel is not rotated”; however, claim 7 requires “determining whether the steering wheel rotates” (knowing that claim 7 is dependent on claim 6); therefore, this limitation is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-8 are rejected under 35 U.S.C.103(a) as being unpatentable over James (US Pub 20180229767 A1), and in view of Pryor (US Pub. 20090273563 A1).
A. Per independent claim 1: James suggests a system and a method for travel control, comprising:
An autonomous vehicle equipped with a drive/steer-by-wire (i.e., “the drive-by-wire steering system 100”, see James para. [0018]) system, comprising:
a display unit and configured to display a rotating position of the steering wheel (i.e., reference 330 to the left/right of a driver, see James, Fig. 3 with reference 330); and
a controller (i.e., an autonomous controller, see James, para. [0020]) configured to control the display unit to display the rotating position (see James, para. [0003], [0023]); the steering wheel based on a steering angle of a tire when the steering angle of the tire is detected/input (see James, para. [0017], [0022]); and an autonomous travel mode is switched to a driver travel mode (see James claim 18).
James does not disclose that the display unit is placed at the center of the steering wheel.
However, Pryor suggests that a display may be in a central portion of a steering wheel (see Pryor, para. [0288]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement James with Pryor to place a displace at  a central position of a steering wheel for a motivation that this closest position does not obstruct hand or eye communication with the display screen for a driver.
B. Per dependent claim 2: The rationales and references for rejection of claim 1 are incorporated.
Pryor also teaches that the display mechanism is a touch panel (i.e., a touch screen 910 at the center of a steering wheel 901, see Pryor, Fig. 9, para. [0288]) provided in a shape fitted to a central space of a rim of the steering wheel.
C. Per dependent claim 3: The rationales and references for rejection of claim 2 are incorporated.
This claim requires that the display be input with a driving requirement in the autonomous driving mode or a non-autonomous mode (see James, para. [0027]) and to display a driving route (i.e., “a touch screen for navigation purposes”, see Pryor, para. [0493]).
D. Per independent claim 4: The rationales and references for a rejection of claim 1 are incorporated.
This claim 4 is directed to a method of displaying above steering wheel parameters at the center of a steering wheel (see James, para. [0288]); therefore, the same rationales and references set forth are also applied for an obvious rejection.
E. Per dependent claim 5: The rationales and references for a rejection of claim 4 are incorporated.
This method claim further comprising steps:
 receiving, by the controller, an input steering angle of a tire when the switching to the driver travel mode is determined (see James, para. [0017]);
determining/calculating, by the controller, a rotating angle of the steering wheel corresponding to the steering angle of the tire (see James, para. [0017]); and
controlling, by the controller, the display mechanism to indicate/display a rotating position of the steering wheel corresponding to the calculated rotating angle of the steering wheel (see James, para. [0028]).
Therefore, the same rationales and references set forth are also applied for an obvious rejection.
F. Per dependent claim 6: The rationales and references for rejection of claim 5 are incorporated.
Dependent claim 6 requires a feature that when the steering angle of the tire changes and the steering wheel is not rotated, only the rotating position of the steering wheel displayed on the display mechanism rotates based on a change to the steering angle of the tire.
James suggests that in an autonomous control mode, the physical movement of a steering wheel may not be necessary (i.e., “the steering wheel 410 may become decoupled from the steering system” (see James, para. [0028]); and “steering wheel 510 may not need to be rotated for recoupling”; the important thing is the virtual position is indicated based on a change to the steering angle of the tire (see James, para. [0028]).
G. Per dependent claim 7: The rationales and references for rejection of claim 6 are incorporated.
Claim 7 requires a feature that determining whether the steering wheel rotates (i.e., “the vehicle may determine to recouple steering wheel 510 to the steering system”, see James, para. [0027]); and performing, when the steering wheel rotates, a control such that the rotating position of the steering wheel displayed on the display mechanism rotates based on the rotating of the steering wheel (see James, para. [0022], and [0028]).
H. Per dependent claim 8: The rationales and references for rejection of claim 7 are incorporated.
Claim 8 requires a feature that whether or not the steering wheel rotates is determined using a steering angle sensor provided on the steering wheel. (i.e., “Steering wheel 110 and/or steering column 120 may contain sensors for detecting the rotational angle of the steering wheel 110”, (see James, para. [0017]).
Conclusion
7.	Claims 1-8 are rejected; and claims 6, 8 are objected. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662